 1                                                                       HON. JAMES L. ROBART

 2

 3

 4

 5

 6
                           UNITED STATES DISTRICT COURT
 7                   WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 8    J.R., by and through his parents and guardians,
      Ju.R. and Ja.R., individually, on behalf of       Case No. 2:18-cv-01191 JLR
      similarly situated individuals,
 9
                                                        ORDER MODIFYING FINAL
                            Plaintiff,                  FAIRNESS HEARING
10           v.
11    BLUE CROSS AND BLUE SHIELD OF
      ILLINOIS; CATHOLIC HEALTH
12    INITIATIVES MEDICAL PLAN; and
      CATHOLIC HEALTH INITIATIVES,
13
                            Defendants.
14

15          Upon consideration of the parties’ stipulation regarding a modified plan for final

16   approval of their proposed class action settlement, and for good cause, the Court hereby

17   modifies the Order Preliminary Approving Settlement Agreement (Dkt. No. 60) in two

18   respects:

19          1.     Paragraph 9 of the Order shall be replaced in its entirety to provide that “A

20                 Fairness Hearing to consider whether the proposed Agreement is fair,

21                 reasonable, and adequate and should be finally approved is scheduled for April

22                 15, 2020 at 9:00 a.m., and it will be held telephonically. Parties and Class

23
     ORDER MODIFYING FINAL
     FAIRNESS HEARING – 1
     2:18-cv-01191 JLR
 1                 Members who are interested in attending shall access the hearing at the given

 2                 time by dialing (877) 853-5257 and entering meeting ID 509 799 332.

 3          2.     Within three days of this Order, Class Counsel shall post the dial-in

 4                 information for the Fairness Hearing on the settlement web page.

 5          All other deadlines and requirements established in the Order Preliminarily Approving

 6   Settlement Agreement (Dkt. No. 60), remain in full effect.

 7

 8

 9

10          It is so ORDERED this 3rd day of April, 2020.

11

12

13
                                                         A
                                                         JAMES L. ROBART
14                                                       United States District Judge
15

16

17

18

19

20

21

22

23
     ORDER MODIFYING FINAL
     FAIRNESS HEARING – 2
     2:18-cv-01191 JLR
